IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


THE BANK OF NEW YORK MELLON FKA        : No. 289 MAL 2015
THE BANK OF NEW YORK, AS               :
TRUSTREE FOR THE CERTIFICATE           :
HOLDERS OF THE CWMBS INC., CHL         : Petition for Allowance of Appeal from
MORTGAGE PASS-THROUGH TRUST            : the Order of the Superior Court
2007-17, MORTGAGE PASS-THROUGH         :
CERTIFICATES, SERIES 2007-17,          :
                                       :
                    Respondents        :
                                       :
                                       :
            v.                         :
                                       :
                                       :
SAYEEDA CHUGHTAI,                      :
                                       :
                    Petitioner         :


                                  ORDER



PER CURIAM

      AND NOW, this 17th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.